Citation Nr: 1539358	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-10 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from October 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied service connection for depressive disorder (claimed as PTSD).  Thereafter, the Veteran advised that he had moved to Florida and jurisdiction of this matter was transferred to the St. Petersburg RO.

In January 2014, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. With consideration of the doctrine of reasonable doubt, the Veteran's reported in-service stressor is consistent with the places, types, and circumstances of his service and have reasonably been medically related to his fear of hostile military or terrorist activity by a VA psychiatrist.
 
2. The evidence is in equipoise on the question of whether the Veteran has PTSD and a depressive disorder that are medically related to his reported in-service stressors. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Board concludes that his PTSD and depressive disorder were incurred as a result of his active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice and assistance provided to the Veteran is unnecessary, since any deficiency would constitute harmless error. 

II. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125.

If a stressor is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3) . 

III. Factual Background and Analysis

The Veteran essentially contends he developed a psychiatric disorder, to include PTSD, as a result of traumatic in-service events.  Personnel records show he served in Vietnam for a year, and his military occupational specialty (MOS) was construction machine operator.  He contends he has PTSD due to various stressors in service, including an incident where he worked in the motor pool and repaired a military truck and the driver was subsequently killed in a land mine explosion, the Veteran felt he was responsible for the death because he fixed the truck.  While none of his reported stressors have been verified, the Board finds that, with consideration of the VA examiner's findings of 2015, that the Veteran's claimed stressors equate to a fear of hostile military activity that further stressor corroboration at this point is unnecessary.  38 C.F.R. § 3.304(f)(3).

Since the Veteran's reported in-service stressors are conceded, what is needed in order to establish service connection is competent medical evidence of a diagnosis of PTSD based on the verified in-service event, and/or a current psychiatric diagnosis that has been medically related to service.  In this regard, the Board notes that there is both negative and positive competent medical evidence regarding whether the Veteran has a psychiatric disorder, to include depressive disorder and PTSD, related to service and/or based on a verified in-service stressor event. 

In this regard, on a VA examination in September 2013, the diagnosis was depressive disorder, and the examiner found that based on current evaluation, the Veteran did not have a diagnosis of PTSD that conformed to DSM IV criteria, noting that his symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The examiner found that the Veteran did have multiple symptoms of depression that are directly related to his military experience but were not sufficient to meet the criteria for PTSD.  

In a letter dated in June 2015, submitted along with the Veteran's waiver of initial AOJ consideration, a VA psychiatrist indicated that the Veteran had been a patient since February 2015; that the Veteran was "diagnosed with PTSD under the DSM-V diagnostic guidelines"; and that the Veteran had a fear of hostile military/terrorist activity based on his experiences from his time in the Army.

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. 

Given the foregoing, the Board finds that the positive competent and credible evidence is in a state of equipoise with the negative competent and credible evidence regarding the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD and depressive disorder.  38 U.S.C.A. § 5107(b).  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board exercises its discretion to find that the relevant evidence of record is in relative equipoise and that service connection for PTSD and a depressive disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for PTSD and depressive disorder is granted.



REMAND

The Veteran essentially contends that his hypertension was caused by his service-connected diabetes mellitus.  He initially contended that his hypertension was due to his exposure to Agent Orange while serving in the Republic of Vietnam.  He contends that his diabetes mellitus, which was first diagnosed in February 2009, led to his hypertension which was first diagnosed in April 2009.

On a VA examination in November 2009, the diagnosis was hypertension, and the examiner noted that the Veteran's renal and cardiac function were normal and that diabetes did not cause hypertension.  The examiner opined that it was less likely than not that hypertension was related to the diabetes, and for rationale, indicated that the Veteran had normal renal function and no microalbumin in the urine, and that the Veteran had essential hypertension which developed from multiple factors which included:  obesity, possibly sleep apnea in approximately 2005, possibly genetics (his mother and father both had a history), sedentary lifestyle (he was retired), and a history of nicotine dependence (which he quit in 1981).

In May 2015, the Veteran testified that a VA doctor told him that his hypertension may have been caused by his diabetes, and that he would try to get a written opinion from this doctor.  Further, the Veteran and his spouse testified that when he's having more problems with his diabetes, he would also have more problems with the high blood pressure and hypertension.

The Veteran submitted a May 2015 letter in which a VA primary care physician stated there was scientific evidence indicating that patients with diabetes mellitus were more likely to also suffer from arterial hypertension in the future.  

The Board notes that although the Veteran underwent a VA examination in 2009 which addressed the possibility of a relationship between the Veteran's hypertension and diabetes mellitus, the examiner did not (and was unable to) consider the May 2015 letter and also did not consider whether hypertension was aggravated by the  service-connected diabetes mellitus.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, another medical opinion is required, to include on the question of whether the Veteran's hypertension has been aggravated by the service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the VA examiner who provided the 2009 VA report and opinion to review the Veteran's claims folder, and specifically note that such review has been accomplished.  The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that the Veteran's current hypertension was caused by, permanently worsened (aggravated) by, or otherwise associated with his service-connected diabetes mellitus.  

The examiner must explain the rationale for any opinions given.  If the examiner cannot answer the above question without resorting to mere speculation, the examiner should state why this is so.  If the original VA examiner (from 2009) is not available, please forward this request to another qualified examiner in order to comply with the aforementioned request for an opinion.  If deemed necessary by the examiner, a physical examination of the Veteran should be conducted.  

2. Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a SSOC which addresses all evidence submitted, and be afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


